UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------- - - - - - - - - - - X
 ROBERT FRIEDMAN,
                                 Plaintiff,
                                                                                      ORDER

                -against-                                                    11-CV-3210 (NGG) (JO)


     SELF HELP COMMUNITY SERVICES, lNC., et al.,

                                 Defendants.
                                     ----X
NICHOLAS G. GARAUFIS, United States District Judge.

         Before the conrt is a renewed motion by Defendants United Jewish Appeal, Inc.; United

Jewish Appeal-Federation of Jewish Phllanthropies of New York; United Jewish Appeal

Federation of New York Charitable Fund LLC; and Self Help Co=unity Services, Inc., and its

employees (collectively, the "Self Help Defendants") for coercive contempt sanctions against

non-party Richard Borzouye, former counsel for Plaintiff Robert Friedman. (See Apr. 26, 2018,

Request to Renew Mot. for Contempt (Dkt. 169); Sept. 7, 2018, Letter (Dkt. 191); see also June

27, 2018, Mem. & Order ("M&O") (Dkt. 180) (holding in abeyance entry ofan order of

contempt against Borzouye).) Earlier today, the conrt granted the Self Help Defendants' request

for coercive contempt sanctions and issued a warrant for Borzouye's arrest. (See Oct. 12, 2018,

Min. Entry.) The conrt issues this opinion to provide a fuller statement of its reasons.

I.       BACKGROUND

         The conrt assumes the parties' familiarity with the prior history of this action, as

recounted in the most recent written opinion in this case. (See M&O at 2-4.) In the M&O, the

court found that the facts of this case support holding Borzouye in contempt of court. (Id. at 7-

11.) Nevertheless, the conrt deferred entry of contempt and ordered Borzouye to show cause in

writing that he is unable to pay the previously ordered $20,000 in sanctions (the "Sanctions

                                                   1
Order") and that his failure to pay has not been willful, both of which the court must resolve in

the Self Help Defendants' favor before a warrant for Borzouye's arrest can issue. (See id. at 14-

20.)

       At a hearing on July 17, 2018, Borzouye agreed to assign a $10,000 lien on legal fees

from a prior representation to the Self Help Defendants and provide proof of assignment to the

court by July 20, 2018. (July 17, 2018, Min. Entry.) He also agreed to make at least one

monthly payment on the outstanding sanctions by September 7, 2018. (Id.) On September 7,

2018, the Self Help Defendants informed the court that Borzouye had not assigned the lien or

made any monthly payments under the Sanctions Order, nor have Borzouye or his counsel been

in contact with the Self Help Defendants. (Sept. 7, 2018, Letter.) At a hearing on September 12,

2018, Borzouye executed an assignment of the lien. (Sept. 12, 2018, Min. Entry; Assignment of

Lien (Dkt. 193-1).) He also agreed to provide the court with documentation as to his income and

assets, as first ordered in the M&O. (Sept. 12, 2018, Min. Entry; see M&O at 19 (directing

Borzouye to provide the court with "evidence regarding his ability to pay the Sanctions Order").)

Finally, Borzouye informed the court that he hoped to obtain employment by the end of

September and would keep the court and the Self Help Defendants apprised of his progress on

that front. (See Sept. 12, 2018, Min. Entry; Oct. 10, 2018, Letter (Dkt. 194).) The court

scheduled a status conference for October 12, 2018, to receive further updates. (Sept. 12, 2018,

Min. Entry.)

       Earlier this week, the Self Help Defendants informed the court that Borzouye and his

attorney have, once again, gone silent. (Oct. 10, 2018, Letter.) Borzouye has not complied with

the court's September 19, 2018, deadline for production of evidence relating to his income and

assets, nor has his counsel responded to inquiries from counsel for the Self Help Defendants as to



                                                 2
whether Borzouye has obtained employment. (Id.) The Self Help Defendants, not wanting to

incur additional legal fees in pursuit of the sanctions that they are owed, requested that the court

adjourn the conference scheduled for October 12, 2018. (Id.) The court denied the adjournment

request and ordered Borzouye to appear at the October 12, 2018, conference, with "physical

copies of documentation as to his family's income and assets." (Oct. 11, 2018, Order.) The

court warned Borzouye that failure to appear at the conference, or continued failure to fulfill his

obligations under the court's previous orders, would lead to an entry of contempt and the

issuance of a warrant for his arrest. (Id.)

        This morning, the court received calls from Borzouye and his attorney informing the

court that Borzouye's car had been repossessed and that he would accordingly not be able to

attend the conference. The court reminded Borzouye and his attorney that the October 12, 2018,

conference had been scheduled for over a month, and that Borzouye could find alternate

transportation to the conference. Neither Borzouye nor his attorney appeared at the conference.

II.     LEGAL STANDARD

        "A court of the United States shall have power to punish by fine or imprisonment, or

both, at its discretion, such contempt of its authority, and none other, as ... [d]isobedience or

resistance to its lawful writ, process, order, rule, decree, or command." 18 U.S.C. § 401(3). "If a

party is adjudged to be in civil contempt, the court must determine what sanctions are necessary

to secure future compliance with its order and to compensate the complaining party for past

noncompliance." Bank of Credit & Commerce Int'! (Overseas) Ltd. v. Tamraz, No. 97-CV-4759

(SHS), 2006 WL 1643202, at *3 (S.D.N.Y. June 13, 2006). Civil contempt sanctions may be

tailored either to "secure future compliance with court orders" ("coercive sanctions") or to

"compensate the party that has been wronged" ("compensatory sanctions"). Paramedics



                                                  3
Electromedicina Comercial, Ltda. v. GE Med. Sys. Info. Techs., Inc., 369 F.3d 645, 657 (2d Cir.

2004). In determining the proper measure of sanctions, the court must consider "(1) the

character and magnitude of the harm threatened by the continued contumacy, (2) the probable

effectiveness of the sanction in bringing about compliance, and (3) the contemnor' s financial

resources and the consequent seriousness of the sanction's burden." N.Y. State Nat'! Org. for

Women v. Terry, 886 F.2d 1339, 1353 (2d Cir. 1989). "Arrest is an appropriate coercive

sanction for civil contempt, so long as its purpose is not punitive but is instead to compel the

contemnor to perform the required act." Tanrraz, 2006 WL 1643202, at *3. In order to imprison

a contemnor to compel compliance with the court's orders, the court must fmd that the

contemnor's disobedience is willful. See Armstrong v. Guccione, 470 F.3d 89, 101 (2d Cir.

2006); see also Spectacular Venture, L.P. v. World Star Int'!, Inc., 927 F. Supp. 683, 685

(S.D.N.Y. 1996) ("[I]fthe contemnor can establish that he or she is unable to comply with the

Court's order, the contempt sanction must be lifted because it ceases to have a useful coercive

effect.").

III.    DISCUSSION

        The court previously found that Borzouye is in contempt of court. (See M&O at 7-12.)

The court deferred entry of contempt sanctions to give him time to demonstrate whether coercive

sanctions, including imprisonment, would be appropriate. (See id. at 12-19.) Whether, and to

what degree, the court may enter contempt sanctions against Borzouye turns on two questions:

whether he has the ability to pay any part of the Sanctions Order; and whether his disobedience

with the court's previous orders has been willful. (See id.) As the contemnor, Borzouye "bears

the burden of producing evidence of his inability to comply" with the Sanctions Order. (M&O at

15 (quoting Huber v. Marine Midland Bank, 51 F.3d 5, 10 (2d Cir. 1995)).) While the Self Help



                                                 4
Defendants bear the burden of proving that Borzouye has not made a good-faith effort to comply

with the court's orders, the court previously noted that it would "consider the Self Help

Defendants to have met their burden if Borzouye does not produce evidence rebutting the

inference of willfulness raised by the Self Help Defendants." (Id. at 18 n.6 (quoting King v.

Allied Vision, Ltd., 919 F. Supp. 747, 752 (S.D.N.Y. 1996)).)

       The court first fiuds that Borzouye has not met his burden of proving that he is unable to

pay any portion of the Sanctions Order. The court has now, on three separate occasions, ordered

Borzouye to provide documentary evidence regarding his ability to pay. (See M&O at 19; Sept.

7, 2018, Order to Show Cause (Dkt. 192) at 2; Sept. 12, 2018, Min. Entry.) Borzouye has not

complied with any of these orders. Instead, the only document that the court has received from

Borzouye regarding his ability to pay is a three-page, pro se, unswom affidavit that Borzouye

submitted in response to the M&O. (See Borzouye Aff. (Dkt. 181 ).) In the affidavit, Borzouye

acknowledged his failure to make payments on the Sanctions Order. ili!, ,r 2.) He attested that

his bank account has a "negative balance," that he was, at that time, "three months behind in rent

of [his home]," and that he and his family "do not have any investment accounts or savings to

speak of." (Id.   ,r,r 3-4.)   The court has repeatedly ordered Borzouye to provide documentation to

support his claim of inability to pay, but he has not complied. Accordingly, due to Borzouye's

failure to prove that he does not have the ability to pay any portion of the Sanctions Order, the

court finds that he has failed to meet his burden of demonstrating inability to pay.

       The question, then, is what sanctions should issue for his contempt. As set forth in the

M&O, the court must make the following findings before issuing a warrant for a contemnor's

arrest: (I) that the character and magnitude of the harm threatened by the continued contumacy

are sufficiently serious; (2) that the sanction will probably be effective in bringing about



                                                     5
compliance with the court's orders; (3) that the contemnor has the ability to pay the sanctions;

and (4) that the contemnor's failure to comply was willful. (See M&O at 12-13, 16-17.)

Contempt is willful if, among other factors, the contemnor has not made a good-faith effort to

comply. (See id. at 17.) While the court previously noted that the burden of proving willfulness

falls on the Self Help Defendants, the court also stated that it would consider them to have met

their burden if Borzouye did not produce evidence rebutting the inference of willfulness raised

by the Self Help Defendants in their previous submissions. (See id. at 18 n.6.) The court finds

that Borzouye has not rebutted the inference of willfulness. On numerous occasions this year he

has appeared in court and apologized for his past behavior, yet he continues to act in flagrant

violation of the court's orders. His affirmation that his failure to pay the Sanctions Order has not

been "intentional, willful, or deliberate," and his claim that it is his "first priority to pay the

sanction despite the dire state of affairs" he and his family are going through, ring hollow given

his continued failure to appear in court and comply with the court's orders. (See id. ,r,r 2, 12.) In

his affidavit, he requested that the court not order him in coercive custody so that he could make

previously missed monthly payments "within a reasonable amount of time." (Id.           ,r 11.)   In the

more than three intervening months, however, Borzouye has not made any such payments, nor

has he provided the information that would show that he is unable to make such payments. In

short, the court concludes that Borzouye is just fine with ignoring his obligations to the court and

the Self Help Defendants, as long as he appears in court to apologize after the fact. This course

of events does not amount to a showing of good faith; it is a farce and a fraud on the

court. Borzouye' s continued and repeated failure to follow this court's orders shows that he

lacks good faith and, accordingly, that he has acted willfully in violating the Sanctions Order.




                                                    6
IV.    CONCLUSION

       In sum, for the reasons set forth in the M&O, the court finds that the character and

magnitude of the harm caused by Borzouye was significant. Additionally, for the reasons set

forth in this order and on the record, the court finds that Borzouye has not shown that he is

unable to pay any part of the outstanding sanctions and, thus, that coercive sanctions are likely to

be effective. Finally, because Borzouye's violation of the court's orders has been willful, and

because the court does not believe that additional monetary sanctions are likely to be effective

given his refusal to pay what he already owes, the court fmds that imprisonment is an appropriate

sanction. The court has accordingly signed an arrest warrant directing the United States

Marshals to take him into their custody and hold him there until he satisfies the court's orders

regarding documentation of his inability to pay, or until he pays a significant portion of his

outstanding monetary sanctions.

       SO ORDERED.

                                                                     /s Nicholas G. Garaufis
Dated: Brooklyn, New York                                             i4'rcHOLAS ·G. ciARAuFrhl
       October /;;,__, 2018                                          United States District Judge




                                                 7
